Citation Nr: 1111673	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-28 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and as secondary to diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1969 to March 1972.  

This case comes before the Board of Veterans Appeals (the Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied the Veteran's claims of entitlement to service connection for diabetes mellitus and peripheral neuropathy.  

The Board issued a decision in this case in December 2009 that denied entitlement to service connection for diabetes mellitus and for peripheral neuropathy as due to diabetes mellitus, and remanded for further evidentiary development the issue of entitlement to service connection for peripheral neuropathy as being directly due to military service.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2010 Joint Motion for Remand (JMR), the Court issued an Order remanding this case for compliance with the JMR.  


FINDINGS OF FACT

1.  The objective evidence of record does not show that the Veteran served on the land mass of the Republic of Vietnam or any other designated area where the service department has determined that herbicides, including Agent Orange, were present, and there is no evidence that the Veteran was otherwise exposed to herbicides during his active duty service.  

2.  The Veteran's current diabetes mellitus, type II, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident occurring during his military service.  

3.  The Veteran's current peripheral neuropathy is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident occurring during his military service.  

4.  The Veteran's current peripheral neuropathy is not shown to have been caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Peripheral neuropathy was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to herbicides, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, the Court remanded the Board's December 2009 decision, which denied the Veteran's claims for service connection for diabetes mellitus and for peripheral neuropathy as due to diabetes mellitus, finding that the Board failed to provide an adequate statement of reasons or bases to support its determination that an August 2003 VA compensation examination was adequate in this case.  Therefore, the Board decision of December 7, 2009, failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, that portion of the December 7, 2009, decision of the Board which denied the Veteran's claims for service connection for diabetes mellitus and for peripheral neuropathy as due to diabetes mellitus must be vacated, and a new decision regarding those issues is entered below as if the December 2009 Board decision had never been issued.  Accordingly, the December 7, 2009, decision of the Board is vacated to the extent that it denied service connection for diabetes mellitus and for peripheral neuropathy as due to diabetes mellitus.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the initial adjudication of the instant case, the RO's letters in August 2003 and November 2003 advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's March 2006 letter to the Veteran provided him with notice of what type of information and evidence is needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With this statement, the RO satisfied the remaining notice requirements with respect to the issues on appeal.  The Veteran's claims for service connection for diabetes mellitus and for peripheral neuropathy were later readjudicated in the August 2006 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a readjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion concerning the etiology of the Veteran's current diabetes mellitus and peripheral neuropathy was obtained in August 2003.  Although the examiner provided little rationale for indicating that the Veteran's type II diabetes mellitus was secondary to his obesity, the Board finds that the opinion is adequate.  The examiner supported the opinion by referring to the Veteran's weight and indicating that his blood sugar values should return to normal with weight loss.  In making this finding, the Board finds that there is no indication that the Veteran's diabetes mellitus or his peripheral neuropathy is associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, diabetes mellitus, type II, was not shown during service.  Moreover, the first post-service treatment records showing treatment for or a diagnosis of diabetes mellitus, type II, or peripheral neuropathy were in 2003, over thirty years after the Veteran's separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  There is also no indication that the Veteran's diabetes mellitus, type II, or peripheral neuropathy may be associated with another service-connected disability.  More importantly, as discussed more fully below, the Board finds that the Veteran did not serve on the landmass of Vietnam; hence, the presumption of exposure to herbicides and the presumption of service connection for diabetes mellitus are not applicable in this case.  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  However in this case, service connection has been established only for tinnitus, and there is no medical evidence indicating that the Veteran's type II diabetes mellitus is in any way related to his service-connected tinnitus.  Therefore, service connection for diabetes mellitus, type II, on a secondary basis is not warranted.  Id.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II, and for peripheral neuropathy.  The Veteran claims that he was exposed to Agent Orange in the course of his duties on board the USS RAMSEY, a guided missile frigate, while the ship was in the waters off Vietnam.  

Diabetes Mellitus, Type II

The governing law provides that a veteran who, during active military, naval, or air service, served on the land mass of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicidal agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam).

Historically, the Veteran served on active duty in the United States Navy from February 1969 to March 1972.  The National Personnel Records Center (NPRC) confirmed in October 2005 that the Veteran was on board the USS RAMSEY while it was in the official waters of the Republic of Vietnam on various dates from November 1969 to October 1971.  Information on the Veteran's DD Form 214 indicates that his military occupational specialty was as a signalman.  

Additionally, the Veteran contends that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal with device.  His DD Form 214 confirms those decorations.  However, those medals did not require actual in-country service in the Republic of Vietnam.  

Nevertheless, as noted above, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  The Veteran stated in his substantive appeal, received in September 2006, that he recalled that on one occasion, he accompanied a mail boat to shore, a signalman being required as part of a small boat crew.  However, pursuant to a request by the RO, the United States Armed Services Center for Unit Records Research (USASCURR) responded in March 2009 that a review of the ship's history of the USS RAMSEY showed that there was no indication that the USS RAMSEY ever docked in Vietnam or went up the inland waterways of Vietnam.  USASCURR further stated that the Veteran's service personnel records were negative for duties and assignments requiring the Veteran to go ashore in the Republic of Vietnam.  Therefore, USASCURR concluded that it was unable to confirm Vietnam service for the Veteran.  

In light of the statement in the USASCURR report, and lacking any corroborative lay evidence, the Board finds the Veteran's statement concerning his trip to shore in a mail boat not to be credible.  

The first evidence of diabetes mellitus, type II, was in 2003, more than thirty years after the Veteran's separation from service.  As the Veteran did not serve on the land mass of the Republic of Vietnam, he is not entitled to the presumption that he was exposed to an herbicide agent during service.  Accordingly, the Board finds that presumptive service connection for diabetes mellitus, type II, as being shown within one year after service discharge, or as due to Agent Orange exposure, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing, the Veteran may still establish service connection for diabetes mellitus, type II, with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

A review of the evidence does not support the claim of service connection for diabetes mellitus, type II, on a direct basis.  The Veteran's service medical records are negative for this disorder, and there is no medical evidence that diabetes mellitus, type II, first diagnosed decades after his separation from service, is related to his military service.  Further, a VA compensation examiner in August 2003 stated that the Veteran's diabetes mellitus, type II, first diagnosed three months previously, was secondary to obesity.  The examiner noted that the Veteran weighed 287 pounds, with a maximum weight within the previous year of 317 pounds.  Although the Veteran was then taking oral hypoglycemic medication, the examiner indicated that his blood sugars would "likely normalize with weight loss."  The August 2003 VA examiner's opinion is uncontradicted in the medical record.  

Thus, in the absence of competent medical evidence that the Veteran's current diabetes mellitus, type II, is related to his military service, the preponderance of the evidence is against the claim for service connection.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Peripheral Neuropathy

The Veteran has also claimed service connection for peripheral neuropathy, primarily as secondary to his type II diabetes mellitus.  However, because the Board has denied service connection for diabetes mellitus, type II, service connection cannot be granted for peripheral neuropathy as secondary to type II diabetes mellitus.  See 38 C.F.R. § 3.310.  Nevertheless, the Board must also consider whether service connection for peripheral neuropathy may be granted on any other basis.  

The service treatment records do not reflect any complaints, clinical findings, or diagnosis indicative of peripheral neuropathy.  Further, the first evidence of peripheral neuropathy was in 2003, more than thirty years after the Veteran's separation from service.  

Moreover, a VA compensation examination was conducted in February 2010 to obtain a medical opinion as to whether the Veteran's peripheral neuropathy was related to service.  The examiner noted the Veteran's report that he had first noted a decrease in sensation on the bottom of his feet eight to nine years previously, with the onset having been slow and gradual.  It was also noted that the Veteran was then taking three oral medications for his diabetes mellitus.  On examination, sensation and reflexes were reduced in both lower extremities; the motor examination was normal.  The examiner indicated that electromyography in September 2003 was consistent with a diagnosis of diabetic peripheral neuropathy.  

Although the February 2010 examiner opined that the Veteran's peripheral neuropathy was at least as likely as not caused by or a result of service, the examiner clearly indicated that the reason for that opinion was that the Veteran was presumed to have been exposed to Agent Orange and that, therefore, his diabetes mellitus was presumed to be service-connected.  However, the examiner's opinion is based on a false assumption.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts found to be inaccurate or because other facts present in the record contradict the facts that formed the basis for the opinion).
The February 2010 VA examiner specifically indicated that the Veteran's peripheral neuropathy was due to his diabetes mellitus.  The clinical record is replete with diagnoses of diabetic peripheral neuropathy.  No examiner has stated or suggested that the Veteran's peripheral neuropathy is due to any other cause.  As noted above, as service connection has not been established for diabetes mellitus, type II, service connection for peripheral neuropathy is not warranted as secondary to type II diabetes mellitus

Accordingly, the Veteran's service medical records are negative for peripheral neuropathy, and there is no medical evidence that peripheral neuropathy is related to his military service.  Moreover, service connection for peripheral neuropathy cannot be presumed, as it was first manifest more than one year after the Veteran's separation from service, and the Veteran is not entitled to a presumption that he was exposed to an herbicide agent during service.  

To the extent that the Veteran contends that his peripheral neuropathy is due to his military service or herbicide exposure in Vietnam, the Veteran's statements are not competent evidence that are sufficient to establish a causal relationship between his current peripheral neuropathy and his military service, or to any incident therein.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, peripheral neuropathy is a complex disorder which requires specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology.  Accordingly, and the Veteran's statements in this regard cannot be accepted as competent medical evidence.  

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  In the absence of competent medical evidence that the Veteran's peripheral neuropathy is related to his military service, or was caused or aggravated by a service-connected disability, or that it may be presumed to have been incurred therein, the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus, type II, is denied.  

Service connection for peripheral neuropathy is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


